LACOMBE, Circuit Judge
(orally). The merchandise is ferrochrome. Under the tariff act of 1894, the circuit court of appeals, affirming this court, held that it was dutiable, by similitude to ferromanganese, under paragraph no. It is now contended that under the act of 1897 the similitude clause no longer applies, because the article is enumerated. The board has found such enumeration in the phrase “metals unwrought” in paragraph 183 of the later act. No evidence as to what the merchandise is has been returned, but since it is concededly the same as that which was before the court in the earlier case, reference may be had to the proof then submitted. From that it appears that ferrochrome is manufactured in a blast furnace from chrome ore. The ore and fuel (coke) are packed in alternate strata, and heat applied. It requires a very high temperature to reduce, the process being the same as that of making pig *934iron from iron ore. Ferrochrome would therefore seem to be a manufacture, and not an “unwrought” article. The decision of the board is reversed.